Case 1:20-cv-23741-WPD Document 1-2 Entered on FLSD Docket 09/09/2020 Page 1 of 4




                     EXHIBIT B
Case 1:20-cv-23741-WPD Document 1-2 Entered on FLSD Docket 09/09/2020 Page 2 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  ISLAND WIFI LIMITED, LLC,

         Plaintiff,

  vs.

  AT&T MOBILITY NATIONAL ACCOUNTS LLC

        Defendant.
  _______________________________________/

                             DECLARATION OF PAULA PHILLIPS

         1.      My name is Paula Phillips. I am over the age of 18 and otherwise competent to

  make this declaration.

         2.      I am a Legal Administrator at AT&T Services, Inc., which provides legal, tax, and

  real estate services, among other services, to the AT&T family of companies. I have been

  employed with the AT&T family of companies since 1984 and have been a Legal Administrator

  since 1991. My current title is Director – Legal Discovery.

         3.      I am a member of the AT&T Legal Department and am authorized to make this

  Declaration on behalf of AT&T Mobility National Accounts LLC. Through my work in the Legal

  Department, I have become personally familiar with the corporate structure of AT&T Inc. and its

  direct and indirect subsidiaries and affiliates, including AT&T Mobility National Accounts LLC.

         4.      All of the statements in this declaration are based upon my personal knowledge, as

  well as my review of corporate and business records of the AT&T family of companies and interviews

  with appropriately knowledgeable employees of those companies. If called upon as a witness, I could

  and would competently testify as to the truthfulness and accuracy of each item set forth below.
Case 1:20-cv-23741-WPD Document 1-2 Entered on FLSD Docket 09/09/2020 Page 3 of 4



            5.    AT&T Mobility National Accounts LLC is a limited liability company whose sole

  member is AT&T Mobility II LLC.

            6.    AT&T Mobility II LLC’s members are: AT&T Mobility LLC; BellSouth Mobile

  Data, Inc.; and AT&T Corp.

            7.    AT&T Mobility LLC’s members are: SBC Long Distance, LLC; AT&T Investment

  & Tower Holdings, LLC; BellSouth Mobile Data, Inc.; and New Cingular Wireless Services, Inc.

            8.    SBC Long Distance, LLC’s sole member is SBC Telecom, Inc.

            9.    AT&T Investment & Tower Holdings, LLC’s members are: AT&T Capital

  Services, Inc., SBC Telecom, Inc., SBC Portfolio Holdings, Ltd., and JVI General Partnership.

            10.   BellSouth Mobile Data, Inc. is a Georgia corporation with its principal place of

  business in Georgia.

            11.   AT&T Corp. is a New York corporation with its principal place of business in New

  Jersey.

            12.   New Cingular Wireless Services, Inc. is a Delaware corporation with its principal

  place of business in Georgia.

            13.   AT&T Capital Services, Inc. is a Delaware corporation with its principal place of

  business in Texas.

            14.   SBC Telecom, Inc. is a Delaware corporation with its principal place of business in

  Texas.

            15.   SBC Portfolio Holdings, Ltd. is a Delaware corporation with its principal place of

  business in Texas.

            16.   JVI General Partnership is a partnership whose partners are AT&T Corp. and

  AT&T Solutions Inc.




                                               2
Case 1:20-cv-23741-WPD Document 1-2 Entered on FLSD Docket 09/09/2020 Page 4 of 4



         17.       AT&T Solutions Inc. is a Delaware corporation with its principal place of business

  in New Jersey.

         18.       These statements are both true today and were true on August 13, 2020.



         I declare under penalty of perjury that the foregoing is true and correct.

  Executed on September 8, 2020




                                                3
